Citation Nr: 0710121	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-31 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
sleep disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder of the fingers, to include as secondary to 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to April 
1966.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).


FINDINGS OF FACT

1.  An unappealed May 1987 rating decision denied the 
veteran's claims of entitlement to service connection for a 
stomach disorder, a sleep disorder, and a skin disorder of 
the fingers.

2.  In March 2001, a claim to reopen the issues of 
entitlement to service connection for a stomach disorder, a 
sleep disorder, and a skin disorder of the fingers was 
received.

3.  Evidence associated with the claims file since the 
unappealed May 1987 rating decision was not of record at the 
time of the May 1987 rating decision and is so significant 
that it must be considered in order to fairly decide the 
merits of the claims of entitlement to service connection for 
a stomach disorder and a sleep disorder.

4.  Evidence associated with the claims file since the 
unappealed May 1987 rating decision is not so significant 
that it must be considered in order to fairly decide the 


merits of the claim of entitlement to service connection for 
a skin disorder of the fingers.

5.  The medical evidence of record shows that the veteran's 
stomach disorder is related to military service.

6.  The medical evidence of record shows that the veteran's 
sleep disorder is related to military service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claims of entitlement to 
service connection for a skin disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2001).

2.  Evidence submitted to reopen the claims of entitlement to 
service connection for a stomach disorder and a sleep 
disorder is new and material, and therefore, the claims are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a) (2001).

3.  A stomach disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

4.  A sleep disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issues regarding the stomach 
disorder and the sleep disorder, as the Board is taking 
action favorable to the veteran by reopening the claims and 
granting service connection for the disorders.  As such, this 
decision poses no risk of prejudice to the appellant in 
regards to those claims.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).

With respect to the veteran's claim of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a skin disorder of the 
fingers, to include as secondary to exposure to Agent Orange, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in May 2001 satisfied the duty 
to notify provisions.  Additional letters were also provided 
to the veteran in December 2001 and October 2002, after which 
the claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In the case of a claim to reopen a previously denied issue, 
the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA has 
a duty, in order to assist the veteran, to obtain records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the 
veteran's service medical records and private medical records 
have been associated with the claims file.  The veteran was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified what evidence had 
been received.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained, and there is no indication that any pertinent 
evidence was not received.  See 38 U.S.C.A. § 5103A(b).  As 
the veteran has not identified any records that are not 
already in the claims file, the Board finds that there is no 
additional duty to assist prior to the submission of new and 
material evidence.  The Board also notes that although the 
veteran was not examined for the purpose of addressing his 
claim to reopen the issue of entitlement to service 
connection for a skin disorder, VA is not required to provide 
such an examination for a claim to reopen a finally decided 
decision.  See 38 C.F.R. § 3.159(c).  Thus, VA's duty to 
assist has been fulfilled.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

New and Material Evidence

An unappealed rating decision in May 1987 denied the 
veteran's claims of entitlement to service connection for a 
stomach disorder, a sleep disorder, and a skin disorder of 
the fingers, on the basis that there was no medical evidence 
of the disorders during service or after separation from the 
service.  The relevant evidence of record at the time of the 
May 1987 rating decision consisted of the veteran's service 
medical records and statements from his mother and father 
dated in February 1987.
 
The veteran did not file a notice of disagreement after the 
May 1987 rating decision.  Therefore, the May 1987 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103 (2006).

In March 2001, a claim to reopen the issues of entitlement to 
service connection for a stomach disorder, a sleep disorder, 
and a skin disorder of the fingers was received.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The regulatory changes of the new and 
material evidence requirement, found at 38 C.F.R. § 3.156(a) 
in the VA regulations implementing the VCAA, apply only to a 
claim to reopen a finally decided claim that was received on 
or after August 29, 2001.  38 C.F.R. § 3.159(c).  The veteran 
in this case filed his claim to reopen the issues on appeal 
in March 2001, before the effective date for regulatory 
change of the new and material evidence requirement.  As 
such, the changes to the definition of new and material 
evidence will not be applied here.  The definition of new and 
material evidence in effect prior to August 29, 2001 will be 
applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Evidence of record received since the May 1987 rating 
decision includes multiple private medical records dated 
between October 1967 and February 2001, a January 2002 
statement from the veteran's mother, a January 2002 statement 
from the veteran, and a May 2002 letter from a private 
physician.  All of this evidence is new in that it was not of 
record at the time of the May 1987 rating decision.

In regards to the issues relating to the stomach disorder and 
the sleep disorder, the relevant new evidence includes 
multiple diagnoses of stomach and sleep conditions dated from 
October 1967 to February 2001.  Accordingly, the new evidence 
shows that the veteran has current diagnoses of a stomach 
disorder and a sleep disorder, neither of which was shown at 
the time of the May 1987 rating decision.  In addition, the 
May 2002 letter from a private physician provided an 
etiological opinion which related the veteran's stomach 
disorder and sleep disorder to military service.  The Board 
finds that this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the evidence relating to the stomach disorder 
and the sleep disorder that has been submitted since the May 
1987 rating decision is new and material for VA purposes and 
veteran's claim of entitlement to service connection for a 
stomach disorder and entitlement to service connection for a 
sleep disorder are reopened.

In regards to the issue relating to the skin disorder of the 
fingers, the relevant new evidence includes private medical 
reports from December 1968, February 1989, January 1995, and 
May 1996.  These reports include various diagnoses of skin 
disorders, including frostbite, spider bite, and cellulitis.  
However, there is no medical evidence of record that provides 
an etiological opinion regarding the veteran's variously 
diagnosed skin disorders.  As there is no medical evidence of 
record that any of these disorders are related to military 
service, these reports are not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, in regards to the issue relating to the skin 
disorder of the fingers, the December 1968, February 1989, 
January 1995, and May 1996 private medical reports are not 
material for VA purposes.

The Board notes that the veteran has claimed that his 
variously diagnosed skin disorder is secondary to exposure to 
Agent Orange.  However, for VA purposes, the only skin 
disorders which are associated with exposure to herbicide 
agents are chloracne or other acneform diseases consistent 
with chloracne.  38 C.F.R. § 3.309(e) (2006).  As the medical 
evidence of record does not show that the veteran has been 
diagnosed with chloracne or an acneform disease consistent 
with chloracne, the evidence submitted since the May 1987 
rating decision is also not material with relation to the 
claim of exposure to Agent Orange.

In sum, the additional evidence does not constitute new and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a skin disorder of the 
fingers, to include as secondary to exposure to Agent Orange.  
As new and material evidence to reopen the finally disallowed 
claims has not been submitted, the benefit of the doubt 
doctrine is not for application.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Stomach and Sleep Disorders

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Moreover, in the case of peptic, 
duodenal, or gastric ulcer, service connection may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a stomach disorder or a 
sleep disorder.

An October 1967 private medical note stated that the veteran 
was in epigastric distress.

A January 1969 private medical report stated that the veteran 
was given an upper and lower gastrointestinal (GI) x-ray 
examination.  The impression of the upper GI was "evidence 
of rapid emptying of the stomach, duodenal sweep, but no 
active ulceration demonstrable."  A January 1969 private 
medical report dated the same day stated that the veteran had 
been treated for similar symptoms in October 1967 and August 
1968.  The impression was duodenal ulcer and 
gastroduodenitis.  The medical evidence of record shows that 
various stomach disorders have been consistently diagnosed 
since January 1969.

A September 1985 letter from a private physician stated that 
the veteran's first complaints of difficulty sleeping were 
dated in August 1981.  A September 1985 private medical note 
stated that the veteran complained of insomnia since 1980.


A November 1985 private medical report stated that the 
veteran did not have sleeping problems until after he 
returned from Vietnam in 1967.  The veteran reported that the 
sleeping disturbances had gotten worse "to the point that he 
sought medical assistance in 1980 or 1981."  The diagnosis 
was history of insomnia, currently asymptomatic.  The medical 
evidence of record shows that various sleep disorders have 
been consistently diagnosed since November 1985.

In statements dated in February 1987, the veteran's parents 
stated that they noticed that he had difficulty sleeping 
immediately after he returned from Vietnam.

A February 2001 private medical report gave a diagnosis of 
hyperacidity.  The report stated that the age of onset was 41 
and the etiology was "idiopathic."

In a January 2002 statement the veteran's mother stated that 
the veteran experienced difficulty sleeping after returning 
from Vietnam.

A May 2002 letter from a private physician stated that the 
veteran had been seen at the private clinic since 1983, after 
being referred there for sleep disorder problems.  The 
physician stated

In reviewing his medical records from my 
clinic and from Fairfield Clinic, it is 
obvious to me that he has had unusual 
stomach problems and sleep disorder 
problems since at least 1969.  The usual 
medications prescribed for these 
conditions do not give him any lasting 
relief.  The [veteran] was hospitalized 
in 1969 and 1973 for stomach disorders.  
He has no family history of such 
problems.

It is my opinion that [the veteran] did 
start his sleep and stomach problems 
after coming home from Vietnam in 1966 
and that his problems did have something 
to do with his time in the service.  He 
has stated he had no such medical 
problems before entering the service and 
during his three years at Edwards [Air 
Force Base] in California, and was never 
treated for these problems prior to that 
time.

The medical evidence of record shows current diagnoses of a 
stomach disorder and a sleep disorder.  While these disorders 
were not diagnosed in service, the veteran's stomach disorder 
was first noted in October 1967, only 18 months after 
separation from military service.  Furthermore, the veteran's 
parents have repeatedly stated that after returning from 
Vietnam, his sleep habits were poor and he would often get up 
multiple times during the night.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Furthermore, as noted above, evidence of a diagnosis in 
service is not required for service connection.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In the instant case, the 
Board finds that the only evidence of record that addresses 
whether the veteran's currently diagnosed stomach disorder 
and sleep disorder are related to service is the May 2002 
letter from a private physician.  This letter specifically 
stated that the veteran's currently diagnosed stomach 
disorder and sleep disorder were related to his military 
service.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's stomach disorder and sleep 
disorder are related to his military service and therefore, 
service connection for a stomach disorder and service 
connection for a sleep disorder are warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a stomach disorder is granted.



Service connection for a sleep disorder is granted.

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a skin disorder of the fingers, to include as 
secondary to exposure to Agent Orange, is denied.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


